Exhibit 10.2

Execution Version

CHEMOCENTRYX, INC.

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (“Agreement”) is made as of May 9, 2016 by and
between CHEMOCENTRYX, INC., a Delaware corporation (the “Company”), and VIFOR
(INTERNATIONAL) LTD., a corporation organized under the laws of Switzerland (the
“Purchaser”). Capitalized terms used but not defined herein shall have the
meaning given to them in that certain Collaboration and License Agreement (the
“Collaboration and License Agreement”), dated as of the date hereof, entered
into between the Company and the Purchaser.

AGREEMENT

WHEREAS, the Company and Purchaser are contemporaneously entering into the
Collaboration and License Agreement pursuant to which the Company and Purchaser
shall establish a collaboration for the continued development and, if
successful, commercialization of products containing CCX168 in Europe, Central
America, South America, Mexico, Canada, South Korea and Africa;

WHEREAS, in consideration for the inclusion of Mexico, Canada, and South Korea
in the VIT Territory and the Exclusive CCX140 Negotiation Right granted to VIT
in the Collaboration and License Agreement, VIT has agreed to purchase from
ChemoCentryx that number of shares of common stock of ChemoCentryx equivalent to
twenty-five million dollars ($25,000,000), at a price per share determined in
accordance with Section 8.1(b) of the Collaboration and License Agreement;

NOW, THEREFORE, In consideration of the mutual promises and covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and the Purchaser hereby agree as
follows:

1. Purchase and Sale of Stock.

(a) Sale of the Shares. The Company will issue and sell to the Purchaser, and
the Purchaser will purchase from the Company, Three Million Three Hundred Thirty
Three Thousand Three Hundred Thirty Three (3,333,333) shares (the “Shares”) of
the Company’s Common Stock, par value $0.001 per share (“Common Stock”), at a
purchase price of Seven Dollars and Fifty Cents ($7.50) per Share. The aggregate
purchase price of Twenty Four Million Nine Hundred Ninety Nine Thousand Nine
Hundred Ninety Seven Dollars and Fifty Cents ($24,999,997.50) for the Shares
purchased by the Purchaser hereunder is referred to as the “Aggregate Purchase
Price.”

(b) Payment. At the Closing, subject to the terms and conditions herein:

(i) the Purchaser will pay the Aggregate Purchase Price by wire transfer of
immediately available funds in accordance with wire instructions provided by the
Company to the Purchaser prior to the Closing; and

(ii) the Company will deliver (or cause to be delivered) to the Purchaser:

(A) a book-entry statement confirming registration of the Shares in the
Purchaser’s name in a book-entry account maintained by the transfer agent for
the Common Stock, registered in the name of Vifor (International) Ltd.;



--------------------------------------------------------------------------------

(B) a certificate of the Secretary or Assistant Secretary of the Company, dated
as of the Closing Date, certifying (i) the resolutions adopted by the Company’s
Board of Directors approving the transactions contemplated by this Agreement and
the issuance of the Shares and (ii) the current versions of the certificate of
incorporation and bylaws of the Company; and

(C) a legal opinion of Latham & Watkins LLP, counsel to the Company, in the form
attached hereto as Exhibit A.

(c) Closing. The closing (the “Closing”) of the purchase and sale of the Shares
contemplated by this Agreement will take place on the date upon which the
conditions set forth in Section 1(b) hereof are satisfied (the “Closing Date”)
and will be held at the offices of Latham & Watkins LLP, 12670 High Bluff Drive,
San Diego, CA 92130.

2. Company Representations. In connection with the purchase and sale of the
Shares, the Company represents and warrants to the Purchaser as of the date
hereof, as follows:

(a) The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware, and has all requisite
corporate power and authority (i) to conduct its business in the manner in which
it is currently being conducted, and (ii) to own and use its assets in the
manner in which its assets are currently owned and used.

(b) The Company has all necessary power and authority and has taken all actions
necessary to enter into this Agreement and to carry out the transactions and
perform the obligations contemplated hereby and thereby. This Agreement has been
duly and validly authorized, executed and delivered by the Company and, when
executed and delivered by the Purchaser, will constitute a legal, valid and
binding obligation of the Company enforceable against it in accordance with its
respective terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.

(c) The execution, delivery and performance of this Agreement and the sale of
the Shares by the Company do not and will not contravene, conflict with or
result in a violation of any (i) federal, state or local law, statute,
ordinance, rule, regulation, or published guidelines promulgated by, or any
order, decree, or judgment issued by, any governmental or regulatory authority
to which the Company or any of the assets owned or used by the Company is
subject, (ii) any of the provisions of the Company’s organizational documents or
any resolution adopted by the Company’s Board of Directors (or any committee
thereof) or stockholders or (iii) any material agreement or other instrument or
arrangement to which the Company is subject. No consent, order, authorization,
approval, declaration or filing, including with or to any governmental or
regulatory authority, is required on the part of the Company for or in
connection with the execution, delivery or performance of this Agreement, other
than (i) the filing of a Current Report on Form 8-K pursuant to Items 1.01 and
3.02 thereof and a Notice of Sale of Securities on Form D with the Securities
and Exchange Commission, or (ii) such as have been made or obtained.

(d) There are no pending actions, suits, proceedings, arbitrations, writs,
judgments, decrees, injunctions or similar orders of any governmental or
regulatory authority (in each such case whether preliminary or final), hearings,
assessments with respect to fines or penalties or litigation (whether civil,
criminal, administrative, investigative or informal) commenced, brought,
conducted or heard by or before any governmental or regulatory authority
(collectively, “Actions or Proceedings”), and to the knowledge of the Company,
no natural person, corporation, general partnership, limited partnership,
limited liability company, proprietorship, other business organization, trust,
union, association or governmental or regulatory authority has threatened to
commence any Action or Proceeding, that challenges, or has the effect of
preventing, delaying, making illegal or otherwise interfering with, the
transactions contemplated by this Agreement.

 

2



--------------------------------------------------------------------------------

(e) The Company has not retained any broker in connection with the transactions
contemplated hereunder. Purchaser has no, and will have no, obligation to pay
any brokers, finders, investment bankers, financial advisors or similar fees in
connection with this Agreement or the transactions contemplated hereby by reason
of any action taken by or on behalf of the Company.

(f) The Shares have been duly authorized and will, when issued in accordance
with the provisions of this Agreement, be validly issued, fully paid and
non-assessable, free and clear of all liens, charges, claims, security
interests, encumbrances, preemptive rights, rights of first refusal or similar
restrictions. Assuming the accuracy of the representations and warranties of the
Purchaser in this Agreement, the Shares will be issued in compliance with all
applicable federal and state securities laws.

(g) The authorized capitalization of the Company consists of 200,000,000 shares
of Common Stock, of which 43,693,814 shares were issued and outstanding as of
May 6, 2016, and 10,000,000 shares of preferred stock, $0.001 par value, of
which no shares are issued and outstanding. The Company has not issued any
capital stock since the date it filed its Annual Report on Form 10-K for the
year ended December 31, 2015 (the “Most Recent 10-K”), other than in connection
with the exercise of options or the vesting of restricted stock units, in each
case disclosed in the footnotes to the financial statements included in the Most
Recent 10-K or awarded in the ordinary course of business since December 31,
2015. Other than the warrants, options, and restricted stock units disclosed in
the footnotes to the financial statements included Most Recent 10-K and options
and restricted stock units awarded in the ordinary course of business since
December 31, 2015, the Company has no outstanding options, warrants, or other
rights to subscribe for, or securities convertible into or exchangeable for,
shares of Common Stock (or securities convertible into or exchangeable
therefor). The sale and issuance of the Shares will not obligate the Company to
issue shares of Common Stock or other securities to any other person and will
not result in a right of any holder of securities issued by the Company to
adjust the exercise, conversion, or exchange price or ratio under any such
securities. The Company is not a party to any stockholders, voting or similar
agreement with any other person.

(h) Since January 1, 2015, as of the date hereof the Company has filed all
reports, schedules, forms, statements and other documents required to have been
filed by it under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), including pursuant to Section 13(a) or 15(d) thereof (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC Reports”)
on a timely basis or has received a valid extension of such time of filing and
has filed any such SEC Reports prior to the expiration of any such extension. As
of their respective filing dates, or to the extent corrected by a subsequent
restatement, the SEC Reports complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the Securities
and Exchange Commission promulgated thereunder, and none of the SEC Reports,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

(i) The financial statements of the Company included in the SEC Reports comply
in all material respects with applicable accounting requirements and the rules
and regulations of the Securities and Exchange Commission with respect thereto
as in effect at the time of filing (or to the extent corrected by a subsequent
restatement). Such financial statements have been prepared in accordance with
U.S. generally accepted accounting principles (“GAAP”) applied on a consistent
basis during the periods involved, except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by

 

3



--------------------------------------------------------------------------------

GAAP, and fairly present in all material respects the financial position of the
Company as of and for the dates thereof and the results of operations and cash
flows for the periods then ended, subject, in the case of unaudited statements,
to normal, immaterial year-end audit adjustments.

(j) Except as specifically disclosed in SEC Reports filed prior to the date
hereof, (i) since January 1, 2016, there have been no events, occurrences or
developments that have had or would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect (as defined below),
(ii) the Company has not incurred any material liabilities other than (A) trade
payables and accrued expenses incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the Company’s financial statements pursuant to GAAP or disclosed in filings
made with the Commission, (iii) the Company has not materially altered its
method of accounting or the manner in which it keeps its accounting books and
records, and (iv) the Company has not declared or made any dividend or
distribution of cash, shares of capital stock or other property to its
stockholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock (other than in connection with repurchases of
unvested stock issued to employees of the Company).

For purposes of this Agreement, the term “Material Adverse Effect” means any
change, event or occurrence that has had or is reasonably likely to have (i) a
material adverse effect on the business, condition (financial or other), assets,
liabilities or results of operations of the Company and its subsidiaries, taken
as a whole, or (ii) a material adverse effect on the Company’s ability to timely
perform its obligations under, or timely consummate any of the transactions
contemplated by, this Agreement or the Collaboration and License Agreement,
except to the extent that any such change, event or occurrence results from or
arises out of changes occurring after the filing date of the Most Recent 10-K in
general legal, regulatory, political, economic or business conditions or changes
in GAAP or interpretations thereof occurring after such date that, in each case,
generally affect the biotechnology or biopharmaceutical industries and have not
had or would not be reasonably likely to have a disproportionate effect on the
Company and its subsidiaries compared to other participants in the biotechnology
or biopharmaceutical industries.

(k) There is no action, suit, proceeding or investigation pending, or to the
knowledge of the Company, threatened which (i) adversely affects or challenges
the legality, validity or enforceability of any of this Agreement, the
Collaboration Agreement or any other agreement or instrument to be entered into
in connection therewith or (ii) except as specifically disclosed in the SEC
Reports, would, if there were an unfavorable decision, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect. Neither the Company nor, to the knowledge of the Company, any director
or officer thereof is or has been the subject of any action, suit, proceeding or
investigation involving a claim of violation of or liability under federal or
state securities laws or a claim of breach of fiduciary duty relating to actions
taken at the Company. There has not been, and to the knowledge of the Company
there is not pending or contemplated, any investigation involving the Company by
the Securities and Exchange Commission.

(l) Except as disclosed in the SEC Reports, since January 1, 2014, the Company
and its subsidiaries have complied in all material respects with all federal,
state, local and foreign laws, statutes, ordinances, rules, and regulations
applicable to the Company and its subsidiaries

(m) The Company is not, and immediately after receipt of payment for the Shares,
will not be an “investment company” within the meaning of the Investment Company
Act of 1940, as amended. The Company shall conduct its business in a manner so
that it will not become subject to the Investment Company Act of 1940, as
amended.

 

4



--------------------------------------------------------------------------------

3. Investment Representations. In connection with the purchase and sale of the
Shares, the Purchaser represents and warrants to the Company as of the date
hereof, as follows:

(a) All corporate action on the part of the Purchaser, its officers and its
directors necessary for the authorization, execution and delivery of this
Agreement, the authorization of the purchase of the Shares and the performance
of all obligations of the Purchaser hereunder has been taken, and this Agreement
constitutes a valid and legally binding obligation of the Purchaser enforceable
against it in accordance with its terms.

(b) The Shares to be issued to the Purchaser hereunder will be acquired for
investment for the Purchaser’s own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof. Purchaser does
not have any contract, undertaking, agreement or arrangement with any person to
sell, transfer or grant participations to such person or to any third person,
with respect to any of the Shares issued to it.

(c) The Purchaser understands that the acquisition of the Shares by it involves
substantial risk. The Purchaser acknowledges that it is able to fend for itself,
can bear the economic risk of its investment and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in the Shares. The Purchaser has had an
opportunity to discuss the Company’s business, management and financial affairs
with the Company and believes it has received all the information it considers
necessary or appropriate for deciding whether to purchase the Shares.

(d) The Purchaser is an accredited investor within the meaning of Regulation D
promulgated under the Securities Act of 1933, as amended (the “Securities
Act”). The Purchaser is not a person of the type described in Section 506(d) of
Regulation D that would disqualify the Company from engaging in a transaction
pursuant to Section 506 of Regulation D and the Purchaser has truthfully
completed the Private Placement “Bad Actor” Questionnaire attached hereto as
Exhibit B.

(e) The Purchaser understands that the Shares are characterized as “restricted
securities” under the Securities Act inasmuch as they are being acquired from
the Company in a transaction not involving a public offering and that under the
Securities Act and applicable regulations thereunder such securities may be
resold without registration under the Securities Act only in certain limited
circumstances. Purchaser represents that it is familiar with Rule 144 of the
Securities and Exchange Commission and understands the resale limitations
imposed thereby and by the Securities Act.

4. Restrictions on Transfer. The Purchaser hereby agrees that, during the
Transfer Restriction Period (as hereinafter defined) it will not offer, pledge,
sell, contract to sell, or otherwise transfer or dispose of the Shares or any
shares of the Company’s Common Stock issued in respect thereof as a result of
any stock split, stock dividend or similar transaction (a “Disposition”). The
term “Transfer Restriction Period” means the period beginning on the closing
date and ending on the earliest to occur of:

(a) the date that is five (5) years after the Closing Date;

(b) the first Regulatory Approval in the VIT Territory as defined in the
Collaboration and License Agreement;

(c) the valid termination of the Collaboration and License Agreement, but not
early than 3 years after the Closing Date;

(d) the approval of the dissolution of the Company by the Company’s Board of
Directors; and

(e) the date on which the Common Stock ceases to be registered pursuant to
Section 12 of the Securities Exchange Act.

 

5



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Section 4, this Section 4 shall not
prohibit or restrict any Disposition by Purchaser or a Permitted Transferee (as
hereinafter defined) (i) to a Permitted Transferee, (ii) pursuant to a tender
offer by a third party that, if completed in accordance with its terms would
result in a Change of Control (as defined in the Collaboration and License
Agreement) or (iii) pursuant to an issuer tender offer by the Company. For
purposes of this Section 4, the term “Permitted Transferee” means any
corporation, limited liability company, limited partnership, association or
other entity that controls, is controlled by or is under common control with the
Purchaser; provided that as a condition to the Disposition, such entity shall
have executed and delivered to the Company a consent to be bound by the
restrictions set forth in Section 4 of this Agreement and Section 16.9 of the
Collaboration and License Agreement.

5. Legends. The Purchaser understands that the Shares may bear one or more
legends in substantially the following form (and a stop-transfer order may be
placed against transfer of the Shares):

(a) THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE OF THE UNITED STATES AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT
WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. THE
SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED, TRANSFERRED
OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER APPLICABLE SECURITIES LAWS, OR UNLESS OFFERED, SOLD PLEDGED,
HYPOTHECATED OR TRANSFERRED PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THOSE LAWS. THE COMPANY SHALL BE ENTITLED TO
REQUIRE AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED UNDER THE ACT UNLESS THE SECURITIES ARE SOLD PURSUANT TO RULE
144 OF SUCH ACT.

(b) THE SHARES REPRESENTED HEREBY ARE SUBJECT TO AN AGREEMENT BY THE REGISTERED
HOLDER HEREOF NOT TO SELL OR OTHERWISE TRANSFER SUCH SECURITIES FOR THE PERIOD
SPECIFIED IN A STOCK PURCHASE AGREEMENT DATED AS OF MAY 9, 2016 BETWEEN THE
COMPANY AND THE ORIGINAL PURCHASER OF THE SHARES.

6. Tax Consequences. The Purchaser has reviewed with its own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. The Purchaser is relying solely on
such advisors and not on any statements or representations of the Company or any
of its agents. The Purchaser understands that it (and not the Company) shall be
responsible for its own tax liability that may arise as a result of this
investment or the transactions contemplated by this Agreement.

7. Listing of Shares. In the manner and at the time required by the rules of the
NASDAQ Stock Market (“NASDAQ”), the Company shall cause the Shares to be
approved for listing on NASDAQ and shall use commercially reasonable efforts to
cause the Shares to continue to be listed on NASDAQ for so long as they are
owned by the Purchaser or a Permitted Transferee.

 

6



--------------------------------------------------------------------------------

8. General Provisions.

(a) This Agreement shall be governed by the laws of the State of New York
without reference to any rules of conflict of laws. This Agreement and the
documents referred to herein represent the entire agreement between the parties
with respect to the purchase of the Shares by the Purchaser and may only be
modified or amended in writing signed by each of the parties.

(b) This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

(c) The titles used in this Agreement are used for convenience only and are not
to be considered in construing or interpreting this Agreement.

(d) Any notice, demand or request required or permitted to be given by either
the Company or the Purchaser pursuant to the terms of this Agreement shall be in
writing and shall be deemed given when delivered in accordance with Section 16.7
of the Collaboration and License Agreement.

(e) Neither this Agreement, nor any rights or obligations hereunder may be
assigned or otherwise transferred except in accordance with Section 16.5 of the
Collaboration and License Agreement.

(f) Any term of this Agreement may be amended and the observance of any term of
this Agreement may be waived (either generally or in a particular instance and
either retroactively or prospectively but only if so expressly stated), only
with the written consent of the Company and the Purchaser.

(g) Any party’s failure to enforce any provision or provisions of this Agreement
shall not in any way be construed as a waiver of any such provision or
provisions, nor prevent that party thereafter from enforcing each and every
other provision of this Agreement. The rights granted to each of the parties
herein are cumulative and shall not constitute a waiver of any party’s right to
assert all other legal remedies available to it under the circumstances.

(h) If one or more provisions of this Agreement are held to be unenforceable
under applicable law, such provision shall be excluded from this Agreement and
the balance of the Agreement shall be interpreted as if such provisions were so
excluded and shall be enforceable in accordance with its terms.

(i) The Purchaser and the Company agree upon request to execute any further
documents or instruments necessary or desirable to carry out the purposes or
intent of this Agreement.

[Remainder of page intentionally left blank]

 

7



--------------------------------------------------------------------------------

Execution Version

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first set forth above.

 

COMPANY:     PURCHASER: CHEMOCENTRYX, INC.     VIFOR (INTERNATIONAL) LTD. By:  

/s/ Thomas J. Schall, Ph.D.

    By:  

/s/ Gianni Zampieri

  Name:   Thomas J. Schall, Ph.D.       Name:   Gianni Zampieri   Title:  
Chairman of the Board, President and Chief Executive Officer       Title:   Vice
CEO         By:   /s/ Dr. Oliver P. Kronenberg         Name:   Dr. Oliver P.
Kronenberg         Title:   Group General Counsel

Signature Page to Stock Purchase Agreement



--------------------------------------------------------------------------------

Execution Version

 

Exhibit A

(See attached.)



--------------------------------------------------------------------------------

Execution Version

 

Exhibit B

(See attached.)